Exhibit 10.1(i)

 

GUARANTY

 

November 14, 2005

 

CapitalSource Finance LLC, as Agent
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland  20815

 

Re:                               (i) Evolving Systems, Inc., a Delaware
corporation (“ESI”) (ii) Telecom Software Enterprises, LLC, a Colorado limited
liability company (“Telecom”), and (iii) Evolving Systems Holdings, Inc., a
Delaware corporation (“Holdings”, and together with ESI and Telecom, each, a
“Guarantor” and collectively, “Guarantors”)

 

Ladies and Gentlemen:

 

Pursuant to the Revolving Facility Agreement (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced from time to time, the “Loan Agreement”), dated as of November 14, 2005
among CapitalSource Finance LLC, as Agent (“Agent”), CSE Finance, Inc. and the
other Lenders from time to time a party thereto, Evolving Systems Ltd., a
company incorporated under the laws of England & Wales with registration number
2325854 (“Borrower”) and Evolving Systems Holdings Ltd., a company incorporated
under the laws of England & Wales with registration number 5272751 (“U.K.
Guarantor,” and, together with Borrower, individually a “Credit Party” and
collectively, the “Credit Parties”), the Lenders have agreed to make available
to Borrower a Revolving Facility and other advances (collectively, the
“Loans”).  As a condition to Lenders entering into the Loan Agreement and
funding the Loans, the Lenders are requiring that the above-referenced
Guarantors execute and deliver this Guaranty (the “Guaranty”) in favor of Agent
and the Lenders.

 

Due to the close business and financial relationships between the Guarantors and
the Credit Parties, in consideration of the benefits which will accrue to
Guarantors and as an inducement for and in consideration of the Lenders making
loans and advances and providing other financial accommodations to Borrower or
any other Credit Party pursuant to the Loan Agreement and other Loan Documents,
Guarantors hereby agree in favor of Agent and the Lenders as follows:

 

1.                                       Definitions.  As used herein the
following terms shall have the following meanings. Initially capitalized terms
used herein without definitions shall have the meanings given in the Loan
Agreement.

 

(a)                                  “Security Agreement” shall have the meaning
set forth in Section 3 hereof.

 

(b)                                 “Obligor” and “Obligors” shall have the
meanings set forth in Section 4(a) hereof.

 

2.                                       Guaranty.

 

(a)                                  Each Guarantor absolutely, unconditionally
and irrevocably guarantees and agrees to be liable for the full and indefeasible
payment and performance when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of the following
(all of

 

--------------------------------------------------------------------------------


 

which are collectively referred to herein as the “Guaranteed Obligations”): 
(i) all Obligations of Borrower and/or any other Credit Parties to Agent or any
Lender, now or hereafter existing under the Loan Agreement or any other Loan
Document, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, and whether arising before, during or after the initial or any
renewal term of the Loan Agreement or after the commencement of any case with
respect to Borrower or any other Credit Party under any Debtor Relief Laws
(including, without limitation, the payment of interest and other amounts, which
would accrue and become due but for the commencement of such case, whether or
not such amounts are allowed or allowable in whole or in part in any such case),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by Agent or such Lender and (ii) all costs and expenses
(including, without limitation, reasonable attorneys’ fees and legal expenses)
incurred by Agent or any Lender in connection with the preparation, execution,
delivery, recording, administration, collection, liquidation, enforcement and
defense of Borrower’s and/or any other Credit Party’s Obligations as aforesaid
to Agent or any Lender, the rights of Agent or any Lender in any collateral
securing the Obligations or under this Guaranty, the Security Agreement and all
other Loan Documents or involving claims by or against Agent or any Lender
directly or indirectly arising out of or related to the relationships between
Borrower, any Guarantor or any other Credit Party and Agent or any Lender under
this Agreement, the Loan Agreement, any other Loan Documents or any other
document executed in connection therewith, whether such expenses are incurred
before, during or after the initial or any renewal term of the Loan Agreement
and the other Loan Documents or after the commencement of any case with respect
to any Credit Party under any Debtor Relief Laws; provided, however, that no
Guarantor shall be required to pay or reimburse Agent or any Lender for any
costs or expenses incurred by Agent or such Lender in connection with any
action, claim or proceeding which is determined in a final, nonappealable
judgment by a court of competent jurisdiction binding on such party to have
arisen as a result of the gross negligence or willful misconduct of such party;
provided, further, that each Guarantor shall only be liable under this Guaranty
for the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by Borrower or any other Credit Party
to Agent and Lenders under any Loan Document but for the fact that they are
unenforceable or not allowable due to the existence of any proceeding under any
Debtor Relief Laws involving Borrower or any other Credit Party.

 

(b)                                 This Guaranty is a guaranty of payment and
not of collection.  Each Guarantor agrees that Agent need not attempt to collect
any Guaranteed Obligations from Borrower, any other Credit Party, any other
Guarantor or any other Obligor or to realize upon any collateral or other
security granted in favor of Agent for the Guaranteed Obligations, but may
require Guarantors to make immediate payment of all of the Guaranteed
Obligations to Agent, for the benefit of the Lenders, when due, whether by
maturity, acceleration or otherwise, or at any time thereafter.  Agent shall
apply any amounts received in respect of the Guaranteed Obligations to the
Guaranteed Obligations in such order as Agent may elect.

 

(c)                                  Payment by Guarantors shall be made in U.S.
dollars to Agent at the office of Agent from time to time on demand as
Guaranteed Obligations become due.  Guarantors shall make all payments to Agent
on the Guaranteed Obligations without deduction or withholding for or on account
of, any setoff, counterclaim, defense, Taxes, Other Taxes or conditions of any
kind.  One or more successive or concurrent actions may be brought hereon
against any Guarantor either in the same action in which Borrower, any other
Credit Party or any other Obligor is sued or in separate actions.  In the event
any claim or action, or action on any judgment, based on this Guaranty is
brought against any Guarantor, such Guarantor agrees not to deduct or set-off
any amounts which are or may be owed by Agent or any Lender to any Guarantor or
make any counterclaim or seek recoupment in any action.

 

2

--------------------------------------------------------------------------------


 

3.                                       Grant and Perfection of Security
Interest.

 

(a)                                  Grant of Security Interest.  To secure
payment and performance of the Guaranteed Obligations, each Guarantor has
granted to Agent, for the ratable benefit of the Lenders, a continuing security
interest in and Lien upon, all such Guarantor’s personal property and assets
referred to therein, whether now owned or hereafter acquired or existing, and
wherever located (together with all other collateral security for the Guaranteed
Obligations at any time granted to or held or acquired by Agent or any Lender,
the “Collateral”) pursuant to that certain Security Agreement (the “Security
Agreement”), dated as of the date hereof, among Guarantors and Agent.

 

4.                                       Waivers and Consents.

 

(a)                                  With respect to the obligations and
liabilities of the Guarantors under this Guaranty in their capacity as
Guarantors, notice of acceptance of this Guaranty, the making of loans and
advances and providing other financial accommodations to Borrower or any other
Credit Party and presentment, demand, protest, notice of protest, notice of
nonpayment or default and all other notices to which Borrower or Guarantors or
any other Credit Party is entitled are hereby waived by Guarantors.  Each
Guarantor also waives notice of and hereby consents to (i) any amendment,
modification, supplement, waiver, extension, renewal, or restatement of the Loan
Agreement and any of the other Loan Documents, including, without limitation,
extensions of time of payment of or increase or decrease in the amount of any of
the Guaranteed Obligations, the interest rate, fees, other charges, or any
collateral, and the guarantee made herein shall apply to the Loan Agreement and
the other Loan Documents and the Guaranteed Obligations as so amended, modified,
supplemented, renewed, restated or extended, increased or decreased, (ii) the
taking, exchange, surrender and releasing of collateral or guaranties now or at
any time held by or available to Agent or any Lender for the obligations of
Borrower, any other Credit Party or any other party at any time liable on or in
respect of the Guaranteed Obligations or who is the owner of any property which
is security for the Guaranteed Obligations (individually, an “Obligor” and
collectively, the “Obligors”), (iii) the exercise of, or refraining from the
exercise of any rights against Borrower, any other Credit Party or any other
Obligor or any collateral, (iv) the settlement, compromise or release of, or the
waiver of any default with respect to, any of the Guaranteed Obligations and
(v) any financing by Agent or any Lender of Borrower under the applicable
provisions of any Debtor Relief Laws.  Each Guarantor agrees that the amount of
the Guaranteed Obligations shall not be diminished and the liability of any
Guarantor hereunder shall not be otherwise impaired or affected by any of the
foregoing.

 

(b)                                 No invalidity, irregularity or
unenforceability of all or any part of the Guaranteed Obligations shall affect,
impair or be a defense to this Guaranty, nor shall any other circumstance which
might otherwise constitute a defense available to or legal or equitable
discharge of Borrower or any other Credit Party in respect of any of the
Guaranteed Obligations, or any Guarantor in respect of this Guaranty (other than
the irrevocable and indefeasible payment in full in cash of the Guaranteed
Obligations), affect, impair or be a defense to this Guaranty.  Without
limitation of the foregoing, the liability of Guarantors hereunder shall not be
discharged or impaired in any respect by reason of any failure by Agent to
perfect or continue perfection of any lien or security interest in any
collateral or any delay by Agent in perfecting any such lien or security
interest.  As to interest, fees and expenses, whether arising before or after
the commencement of any case with respect to Borrower or any other Credit Party
under any Debtor Relief Laws, Guarantors shall be liable therefor, even if
Borrower’s or any other Credit Party’s liability for such amounts does not, or
ceases to, exist by operation of law.  Each Guarantor acknowledges that neither
Agent nor any Lender has made any representations to Guarantors with respect to
Borrower, any other Credit Party, any other Obligor or otherwise in connection
with the execution and delivery by Guarantors of this Guaranty and no Guarantor
is in any respect relying upon Agent or any Lender or any statements by Agent or
any Lender in connection with this Guaranty.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Each Guarantor hereby irrevocably and
unconditionally waives and relinquishes, until the irrevocable and indefeasible
payment in full in cash of the Guaranteed Obligations, all statutory,
contractual, common law, equitable and all other claims against Borrower or any
other Credit Party, any collateral for the Guaranteed Obligations or other
assets of Borrower, any other Credit Party or any other Obligor, for
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect to sums paid or payable to Agent or any Lender by
Guarantors hereunder and each Guarantor hereby further irrevocably and
unconditionally waives and relinquishes, until the irrevocable and indefeasible
payment in full in cash of the Guaranteed Obligations, any and all other
benefits which such Guarantor might otherwise directly or indirectly receive or
be entitled to receive by reason of any amounts paid by or collected or due from
such Guarantor, Borrower, any other Credit Party or any other Obligor upon the
Guaranteed Obligations or realized from their property.  The foregoing waiver of
rights is made in favor of Agent and the Lenders only and shall not be deemed a
waiver of such rights for the benefit of Borrower, any other Guarantor, any
other Credit Party or any other Obligor, or any other creditors of Borrower,
Guarantors, any other Credit Party or any other Obligor.

 

(d)                                 Each Guarantor hereby irrevocably and
unconditionally waives and relinquishes any right to revoke this Guaranty that
Guarantors may now have or hereafter acquire.

 

(e)                                  Without limiting the generality of any
other waiver or other provision set forth in this Guaranty, each Guarantor
hereby irrevocably and unconditionally waives all rights and defenses arising
out of an election of remedies by Agent, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for a Guaranteed
Obligation, has destroyed such Guarantor’s rights of subrogation and
reimbursement against Borrower or any other Credit Party.

 

(f)                                    Without limiting the generality of any
other waiver or other provision set forth in this Guaranty, each Guarantor
waives all rights and defenses that such Guarantor may have because the
Guaranteed Obligations are secured by real property.  This means, among other
things: (i) Agent may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower or any other Credit
Party; and (ii) if Agent forecloses on any real property collateral pledged by
Borrower or any other Credit Party: (A) the amount of the Guaranteed Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price and
(B) Agent may collect from Guarantors even if Agent, by foreclosing on the real
property collateral, has destroyed any right Guarantors may have to collect from
Borrower or any other Credit Party.  This is an unconditional and irrevocable
waiver of any rights and defenses Guarantors may have because the Guaranteed
Obligations are secured by real property.

 

(g)                                 Without limiting the generality of any other
waiver or other provision set forth in this Guaranty, each Guarantor hereby
irrevocably and unconditionally waives and relinquishes, to the maximum extent
such waiver or relinquishment is permitted by applicable law, all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
than compulsory counterclaims) in any action or proceeding with respect to this
Guaranty, each Guarantor’s obligations hereunder, the Collateral or any matter
arising from or related to the foregoing.

 

5.                                       Subordination.  Each Guarantor hereby
agrees that, after the occurrence and during the continuance of a Default or
Event of Default, the payment of all amounts due with respect to any
indebtedness now or hereafter owed to any Guarantor by Borrower or any other
Credit Party is hereby subordinated in right of payment to the indefeasible
payment in full to Agent, for the benefit of the Lenders, of the Guaranteed
Obligations and, after the occurrence and during the continuance of a Default or
Event of Default, all such amounts that are received in violation of this
Section 5 are hereby assigned to Agent, for the ratable benefit of the Lenders,
as security for the Guaranteed Obligations.

 

4

--------------------------------------------------------------------------------


 

6.                                       Acceleration.  Notwithstanding anything
to the contrary contained herein or any of the terms of any of the other Loan
Documents, the liability of Guarantors for the entirety of the Guaranteed
Obligations shall mature and become immediately due and payable, upon the
acceleration of the Guaranteed Obligations.

 

7.                                       Account Stated.  The books and records
of Agent showing the account between Agent, the Lenders and Borrower shall be
admissible in evidence in any action or proceeding against or involving
Guarantors as prima facie evidence of the existence and amounts of the
obligations and indebtedness therein recorded and, in the absence of manifest
error, shall be binding on Guarantors.

 

8.                                       Representations and Warranties.  Each
Guarantor hereby represents and warrants to Agent and the Lenders the following
(which shall survive the execution and delivery of this Guaranty):

 

(a)                                  Security Agreement.  Each of the
representations and warranties made by such Guarantor in the Security Agreement
is true and correct.

 

(b)                                 Survival of Warranties; Cumulative.  All
representations and warranties contained in this Guaranty, the Security
Agreement and each of the Loan Documents to which any Guarantor is a party shall
survive the execution and delivery of this Guaranty and shall be conclusively
presumed to have been relied on by Agent and the Lenders regardless of any
investigation made or information possessed by Agent or any Lender.  The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which Guarantor shall now or
hereafter give, or cause to be given, to Agent or any Lender.

 

(c)                                  Each Guarantor has knowledge of the
Borrower’s and each other Credit Party’s financial condition and affairs and has
adequate means to obtain from the Borrower and each other Credit Party on an
ongoing basis information relating thereto and to the Borrower’s and such other
Credit Party’s ability to pay and perform its obligations under the Loan
Documents, and agrees to assume the responsibility for keeping, and to keep, so
informed for so long as this Guaranty is in effect.  Each Guarantor acknowledges
and agrees that the Lenders and the Agent shall have no obligation to
investigate the financial condition or affairs of any Obligor for the benefit of
Guarantors nor to advise Guarantors of any fact respecting, or any change in,
the financial condition or affairs of Borrower, any other Credit Party or any
other Obligor that might become known to the Agent or any Lender at any time,
whether or not the Agent or such Lender knows or believes or has reason to know
or believe that any such fact or change is unknown to Guarantors, or might (or
does) materially increase the risk of any Guarantor as guarantor, or might (or
would) affect the willingness of any Guarantor to continue as a guarantor of the
obligations of Borrower or any other Credit Party under the Loan Documents.

 

(d)                                 It is in the best interests of Guarantors to
execute this Guaranty inasmuch as Guarantors will derive substantial direct or
indirect benefits from the loans, advances and other financial accommodations
made from time to time to the Borrower or any other Credit Party by the Lenders
pursuant to the Loan Agreement, and each Guarantor agrees that the Lenders and
the Agent are relying on this representation in agreeing to make loans, advances
and other financial accommodations to the Borrower and the other Credit Parties.

 

5

--------------------------------------------------------------------------------


 

9.                                       Affirmative and Negative Covenants.
Each Guarantor hereby reaffirms and confirms each of the affirmative and
negative covenants, as applicable to such Guarantor and with all applicable
grace or cure periods, set forth in the Security Agreement and the Loan
Agreement, all of which are incorporated herein by this reference.

 

10.                                 Events of Default and Remedies.

 

(a)                                  Events of Default.  The occurrence or
existence of any Event of Default under the Loan Agreement is referred to herein
individually as an “Event of Default”, and collectively as “Events of Default”.

 

(b)                                 Remedies.

 

(i)                                     At any time an Event of Default exists
or has occurred and is continuing, Agent shall have all rights and remedies
provided in this Guaranty, the Security Agreement, the other Loan Documents to
which any Guarantor is a party, the Uniform Commercial Code and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by Guarantors or any Obligor, except as such notice or consent is
expressly provided for hereunder, in the Loan Agreement or any other Loan
Document to which any Guarantor is a party, or required by applicable law.  All
rights, remedies and powers granted to Agent hereunder, under any of the other
Loan Documents or the Security Agreement to which any Guarantor is a party, the
Uniform Commercial Code or other applicable law, are cumulative, not exclusive
and enforceable, in Agent’s discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Guarantor of this Guaranty, the
Security Agreement or any of the other Loan Documents to which any Guarantor is
a party.  Agent may, at any time or times, proceed directly against any
Guarantor to collect the Guaranteed Obligations without prior recourse to any
other Obligor or any of the Collateral.

 

(ii)                                  Without limiting the foregoing, at any
time an Event of Default exists or has occurred and is continuing, in addition
to the rights granted to Agent under the Security Agreement or the Loan
Agreement, Agent may, in its discretion and without limitation, accelerate the
payment of all Guaranteed Obligations and demand immediate payment thereof to
Agent (provided that, upon the occurrence of any Event of Default described in
Article VIII(g) or (h) of the Loan Agreement, all Guaranteed Obligations shall
automatically become immediately due and payable).

 

11.                                 Termination.  This Guaranty is continuing,
unlimited, absolute and unconditional.  All Guaranteed Obligations shall be
conclusively presumed to have been created in reliance on this Guaranty.  This
Guaranty may not be terminated and shall continue so long as either (a) the Loan
Agreement shall be in effect (whether during its original term or any renewal,
substitution or extension thereof) or (b) any non-contingent Guaranteed
Obligations shall be outstanding.

 

12.                                 Reinstatement.  If any payment of any
Guaranteed Obligations is invalidated, declared to be fraudulent or
preferential, set aside, rescinded, or if after receipt of any payment of, or
proceeds of Collateral applied to the payment of, any of the Guaranteed
Obligations, Agent or any Lender is required to surrender, return or otherwise
restore such payment or proceeds to any Person for any reason, then the
Guaranteed Obligations intended to be satisfied by such payment or proceeds
shall be reinstated and continue and this Guaranty shall continue in full force
and effect as if such payment or proceeds had not been received by Agent or such
Lender.  Guarantors shall be liable to pay to Agent and the Lenders, and do
indemnify and hold Agent and the Lenders harmless for the amount of any payments
or proceeds rescinded, invalidated, surrendered or returned.  This Section 12
shall remain effective notwithstanding

 

6

--------------------------------------------------------------------------------


 

any contrary action which may be taken by Agent or any Lender in reliance upon
such payment or proceeds.  This Section 12 shall survive the termination of this
Guaranty.

 

13.                                 Amendments and Waivers.  Neither this
Guaranty nor any provision hereof shall be amended, modified, waived or
discharged orally or by course of conduct, but only by a written agreement
signed by an authorized officer of Agent and otherwise in accordance with the
terms of the Loan Agreement, and as to any amendments or modifications, or any
waivers in favor of Agent or any Lender, as also signed by an authorized officer
of Guarantors.  Agent shall not by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its or any Lender’s rights,
powers and/or remedies unless such waiver shall be in writing and signed by an
authorized officer of Agent.  Any such waiver shall be enforceable only to the
extent specifically set forth therein.  A waiver by Agent of any right, power
and/or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right, power and/or remedy which Agent or any Lender would otherwise
have on any future occasion, whether similar in kind or otherwise.

 

14.                                 Governing Law; Choice of Forum; Service of
Process; Jury Trial Waiver.

 

(a)                                  The validity, interpretation and
enforcement of this Guaranty and any dispute arising out of the relationship
between Guarantors, Agent and the Lenders pursuant to this Guaranty or the other
Loan Documents to which any Guarantor is a party, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York without giving effect to its choice of law provisions.

 

(b)                                 Guarantor hereby irrevocably consents and
submits to the non-exclusive jurisdiction of the state and federal courts
located in the Montgomery County in the State of Maryland or the Borough of
Manhattan in the State of New York, whichever Agent may elect, and waives any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Guaranty or any of the other Loan
Documents to which any Guarantor is a party or in any way connected with or
related or incidental to the dealings of Guarantors, Agent and the Lenders in
respect of this Guaranty or any of the other Loan Documents to which any
Guarantor is a party or the transactions related hereto or thereto, in each case
whether now existing or hereafter arising and whether in contract, tort, equity
or otherwise, and agrees that any dispute arising out of the relationship
between Guarantors, Borrower or any other Credit Party and Agent and the Lenders
pursuant to this Guaranty or the other Loan Documents to which any Guarantor is
a party or the conduct of any such Persons in connection with this Guaranty, the
other Loan Documents to which any Guarantor is a party or otherwise in
connection with the transactions contemplated by the Loan Documents shall be
heard only in the courts described above (except that Agent shall have the right
to bring any action or proceeding against any Guarantor or its property in the
courts of any other jurisdiction having jurisdiction which Agent deems necessary
or appropriate in order to realize on any collateral at any time granted by
Borrower, any other Credit Party or any Guarantor to Agent or to otherwise
enforce its or the Lenders’ rights against any Guarantor or its property).

 

(c)                                  Each Guarantor hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by certified mail (postage prepaid, return receipt
requested) directed to its address set forth on the signature page hereof and
service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mails, or, at Agent’s option, by
service upon Guarantors in any other manner provided under the rules of any such
courts.

 

(d)                                 EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER
THIS

 

7

--------------------------------------------------------------------------------


 

GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY
OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
GUARANTORS AND AGENT OR ANY LENDER IN RESPECT OF THIS GUARANTY OR ANY OF THE
OTHER LOAN DOCUMENTS TO WHICH ANY GUARANTOR IS A PARTY OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH GUARANTOR
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SUCH GUARANTOR OR
AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS GUARANTY
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTORS AND AGENT AND
LENDERS TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)                                  Neither Agent nor any Lender shall have any
liability to Guarantors (whether in tort, contract, equity or otherwise) for
losses suffered by Guarantors in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Guaranty, or
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on such
Person that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct of such Person (as determined pursuant to a
final, non-appealable order of a court of competent jurisdiction).  Except as
prohibited by law, each Guarantor waives any right which it may have to claim or
recover in any litigation with Agent or any Lender any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages.  Each Guarantor:  (i) certifies that none of Agent, any Lender
or any of their respective representatives, agents or attorneys acting for or on
behalf of such Person has represented, expressly or otherwise, that such Person
would not, in the event of litigation, seek to enforce any of the waivers
provided for in this Guaranty and (ii) acknowledges that in entering into this
Guaranty and the other Loan Documents, Agent and the Lenders are relying upon,
among other things, the waivers and certifications set forth in this Section 14
and elsewhere herein and therein.  Except as prohibited by law, (A) each
Guarantor and (B) by acceptance if this Guaranty, Agent and each Lender agree
that no such party shall be liable to any other party with respect to this
Guaranty on any theory of liability for any special, indirect, consequential or
punitive damages.

 

15.                                 Notices.  All notices, requests and demands
hereunder shall be made in accordance with the Loan Agreement to the addresses
of the parties on the signature page hereto.

 

16.                                 Partial Invalidity.  If any provision of
this Guaranty is held to be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate this Guaranty as a whole, but this
Guaranty shall be construed as though it did not contain the particular
provision held to be invalid or unenforceable and the rights and obligations of
the parties shall be construed and enforced only to such extent as shall be
permitted by applicable law.

 

17.                                 Entire Agreement.  This Guaranty represents
the entire agreement and understanding of the parties concerning the subject
matter hereof, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.

 

18.                                 Successors and Assigns.  This Guaranty shall
be binding upon Guarantors and their respective successors and assigns and shall
inure to the benefit of Agent, each Lender and their respective successors, and
transferees and assigns permitted under the Loan Agreement.  The liquidation,
dissolution or termination of any Guarantor shall not terminate this Guaranty as
to such entity or as to such Guarantor.

 

8

--------------------------------------------------------------------------------


 

19.                                 Counterparts.  This Guaranty may be executed
by the parties hereto in several counterparts, each of which shall be deemed an
original and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Guaranty by facsimile shall be effective as delivery of a manually executed
counterpart of this Guaranty.

 

20.                                 Interpretive Provisions.

 

(a)                                  All references to the plural herein shall
also mean the singular and to the singular shall also mean the plural unless the
context otherwise requires.

 

(b)                                 All references to Guarantors, Agent and any
Lender pursuant to the definitions set forth in the recitals hereto, or to any
other Person herein, shall include their respective successors and assigns
permitted under the Loan Agreement (including, without limitation, any receiver,
trustee or custodian for such person or any of its assets or such person in its
capacity as debtor or debtor-in-possession under the United States Bankruptcy
Code).

 

(c)                                  The words “hereof”, “herein”, “hereunder”,
“this Guaranty” and words of similar import when used in this Guaranty shall
refer to this Guaranty as a whole and not any particular provision of this
Guaranty and as this Guaranty now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

(d)                                 The word “including” when used in this
Guaranty shall mean “including, without limitation”.

 

(e)                                  An Event of Default shall exist or continue
or be continuing until such Event of Default is waived in accordance with
Section 13 or is waived or cured as provided in the Loan Agreement.

 

(f)                                    In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including”.

 

(g)                                 Unless otherwise expressly provided herein,
(i) references herein to any agreement, document or instrument shall be deemed
to include all subsequent amendments, modifications, supplements, extensions,
renewals, restatements or replacements with respect thereto, but only to the
extent the same are not prohibited by the terms hereof, and (ii) references to
any statute or regulation are to be construed as including all statutory and
regulatory provisions consolidating, amending, replacing, recodifying,
supplementing or interpreting the statute or regulation.

 

(h)                                 The captions and headings of this Guaranty
are for convenience of reference only and shall not affect the interpretation of
this Guaranty.

 

(i)                                     This Guaranty may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(j)                                     This Guaranty is the result of
negotiations among and has been reviewed by counsel to Agent, counsel to each
Lender and counsel to Guarantors, and is the product of all parties. 
Accordingly, this Guaranty shall not be construed against Agent or any Lender
merely because of their involvement in its preparation.

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Guarantors have executed and delivered this Guaranty as of
the day and year first above written.

 

 

EVOLVING SYSTEMS, INC., a Delaware corporation

 

 

 

 

By:

/s/ Brian R. Ervine

 

 

Name: Brian R. Ervine

 

Title: Executive Vice President, Chief Financial &
Administrative Officer

 

 

 

 

Address:

 

 

9777 Pyramid Court, Suite 100

 

Englewood, Colorado 80112

 

Attention:

Anita T. Moseley, General Counsel

 

Telephone:

(303) 802-2599

 

FAX:

(303) 802-1138

 

E-Mail:

atm@evolving.com

 

 

 

 

TELECOM SOFTWARE ENTERPRISES, LLC, a Colorado limited liability company

 

 

 

 

By:

/s/ Brian R. Ervine

 

 

Name: Brian R. Ervine

 

Title: Executive Vice President, Chief Financial &
Administrative Officer

 

 

 

 

Address:

 

 

9777 Pyramid Court, Suite 100

 

Englewood, Colorado 80112

 

Attention:

Anita T. Moseley, General Counsel

 

Telephone:

(303) 802-2599

 

FAX:

(303) 802-1138

 

E-Mail:

atm@evolving.com

 

 

 

 

EVOLVING SYSTEMS HOLDINGS, INC., a
Delaware corporation

 

 

 

 

By:

/s/ Brian R. Ervine

 

 

Name: Brian R. Ervine

 

Title: Executive Vice President, Chief Financial &
Administrative Officer

 

 

 

 

Address:

 

 

9777 Pyramid Court, Suite 100

 

Englewood, Colorado 80112

 

Attention:

Anita T. Moseley, General Counsel

 

Telephone:

(303) 802-2599

 

FAX:

(303) 802-1138

 

E-Mail:

atm@evolving.com

 

10

--------------------------------------------------------------------------------


 

Accepted and Agreed this

14 day of November, 2005

 

CAPITALSOURCE FINANCE LLC,

a Delaware limited liability company,
as Agent

 

 

By:

/s/ Steven A. Museles

 

Name: Steven A. Museles

Title: Senior Vice President

 

Address:

4445 Willard Avenue, 12th Floor

Chevy Chase, Maryland  20815

Attention:  Corporate Finance Group, Portfolio Manager

Fax: (301) 841-2313

Phone:  (301) 841-2700

 

11

--------------------------------------------------------------------------------